DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/29/2019 are accepted by the examiner.
Priority
 	The application is filed on 12/29/2019 and has priority of filing date 02/20/2019. 
Claim Objections

Claims 19-20 are objected to because of the following informalities: 
 	Claim 19-20 depends from claim 2 whereas claim 2 is a system claim. The dependencies of claims 19-20 should be corrected. The claims are examined as best understood at this time. Appropriate correction is required.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 20190012666 A1, hereinafter, Sobel).
 	Regarding claim 1, Krauss discloses a system comprising: one or more processors; and one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors, cause the 
 	receiving label identification data corresponding to a smart label device (Paragraphs 0021, 0074: labels or tags, including bar codes, RFID tags, or other identification…..QR code/dientifier); 
 	verifying whether the label identification data is valid or invalid (Paragraphs 0034, 0042, 0023: a wearable coded wristband of a patient in a hospital that is capable of being scanned or recorded and then digitally verified by blockchain…a primary prescription transaction is generated… prescription/consumable are delivered to consumer/patient 116.Prescription transaction encodes details of the pharmacy ID, the patient ID (e.g., hospital wristband, driver's license, etc., which is verified by pharmacy); and 
 	assigning the label identification data to personal identification data representing a patient identifier (Paragraph 0042-0043, 0023, 0034: the patient ID associated with encoded information and other relevant details of the delivery, including without limitation, time, date, location of delivery and submitted to blockchain 102 for validation).
 	It is noted that Krauss does not explicitly states but does discloses the imitations “assigning the label identification data” as claimed (Paragraphs 0021, 0026, 0042-0043: trusted labels or tags, including bar codes, RFID tags, or other identification associated with user biometrics identifiers).  

 	Regarding claim 2, Krauss discloses system of claim 1, wherein the operations further comprise receiving current coordinates corresponding to a current location of the smart label device (Paragraphs 0074: geo-tagging information (e.g., from a GPS-equipped phone) is transmitted with identifier 2122 indicate the geographic location).
 	Regarding claim 3, Krauss discloses the system of claim 2, wherein the operations further comprise: comparing the current coordinates to boundary coordinates of an approved geo-locational boundary; and determining whether the current coordinates are within the approved geo-locational boundary (Paragraphs 0046-0047, 0074: a third party to alert the relevant entity wherein geo-tagging information (e.g., from a GPS-equipped phone) is transmitted with identifier 2122 indicate the geographic location of the sale/consumption. This information then added to the manufacturer's supply chain information).
 	Regarding claim 4, Krauss discloses the system the system of claim 3, wherein the operations further comprise: triggering a transmission of secure media content to the smart label device based on a verification that the current coordinates are within the approved geo-locational boundary, wherein the secure media content is at least one of textual content, audio content, or video content (Paragraph 0078: in order to avoid 
 	Regarding claim 5, Krauss discloses the system of claim 3, wherein the operations further comprise: determining that the current coordinates are not within the approved geo-locational boundary; removing secure media content from a display of the smart locker device based on the determining that the current coordinates are not within the approved geo-locational boundary (Paragraphs 0054, 0074, 0077-0078, 0080: geo-tagging information (e.g., from a GPS-equipped phone) is transmitted with identifier 2122 indicate the geographic location wherein blockchain 102 verifies that any portion of an original shipment that has transitioned to resolution state 120 is unavailable… instruct storage system 216 to delete or store the consumer data.. where storage system 216 is notified that device 202 is expired, unusable, or destroyed). 
 	Regarding claim 6, Krauss discloses the system of claim 1, wherein the operations further comprise: generating a set of manufacturing activity data from a manufacturing device; triggering a transmission of a subset of manufacturing activity data to the smart label device; and rendering the subset of manufacturing activity data on a display of the smart label device (boundary (Paragraphs 0035, 0072, 0074, 0046-0047: a third party to alert the relevant entity wherein geo-tagging information (e.g., from a GPS-equipped phone) is transmitted with identifier 2122 indicate the geographic 
 	Regarding claim 7, Krauss discloses the system of claim 3, wherein the operations further comprise: triggering a notification to a user device indicating the location of the smart label device (Paragraphs 0036, 0057-0058, 0074, 0078, 0080: monitoring may be periodic, or initiated upon a change of status or division of the consumable. In this embodiment, system 100 may be further configured to transmit a notification or alert to one or more of the respective parties 104 upon detection of an unauthorized change in the status/details of the respective consumable being monitored) and prioritizing a biological material in a package queue for pickup or delivery based on the notification (Paragraph 0020, 0023-0024, 0026: processing data in real time in response to the events and the environment wherein these activities and events occur substantially instantaneously where "real-time" refers to at least one of the time of occurrence of the associated events, the time of measurement and collection of predetermined data)
 	Regarding claim 8, Krauss discloses the system of claim 1, wherein the operations further comprise accessing a set of chain of custody event data or chain of identity data corresponding to the smart label device on a distributed ledger (Paragraphs 0048-0051: the secondary departmental redistribution transaction further encodes, similar to the transactions described above, details regarding the quantity of consumables returned to pharmacy 112. All such details are submitted to blockchain 
 	Regarding claim 9, Krauss discloses the system of claim 3, wherein the operations further comprise controlling the smart label device to render secure media content based on a set of label rules corresponding to a target facility associated with the approved geo-locational boundary (Paragraphs 0023, 0068, 0074: recording systems that rely on trusted parties manually recording events into databases or other record keeping mechanisms, often using trusted labels. In such systems, it is important to track and verify information (e.g., specific times, location, duration, quantity, status etc).
 	Regarding claim 10, Krauss discloses the system of claim 1, wherein the operations further comprise: curating a set of smart label data corresponding to a set of smart label devices; applying one or more machine learning algorithm to the set of smart label data; extracting insights from the set of smart label data based on the one or more machine learning algorithms; and tuning parameters of the one or more machine learning algorithm (Paragraphs 0024, 0026-0027, 0031, 0066: the queued or stacked transactions are sequentially hashed (e.g., using a Merkle process), and collectively encoded into a block which is then hashed with the hash of the proceeding block using cryptographic processes. An algorithm will allow multiple processors to select a block from amongst many processors to be the block added to the blockchains having their own consensus and storage routines, in addition to service modules for identity, access control, and smart contracts..).
  	Regarding claim 12; Claim 12 is similar in scope to claims 1, 3-4, and 6, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claims 4-5, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claims 4-5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claims 5, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claims 5-6, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claims 6, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claims 1, 3-4, and 6, and is therefore rejected under similar rationale (Further, Paragraphs 0028, 0033, 0036).
 	Regarding claim 19; Claim 19 is similar in scope to claims 1, 3-4, and 8, and is therefore rejected under similar rationale (Further, Paragraphs 0072, 0028, 0033, 0036).
 	Regarding claim 20; Claim 20 is similar in scope to claims 8, 4, and 6, and is therefore rejected under similar rationale (Further, Paragraphs 0023, 0068, 0074).
 				Allowable Subject Matter 
7.	Claims 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trotter (US 20180336554 A1) discloses a secure electronic transaction system are presented that includes a hardware based token that includes a manufactured identity key. The system and methods also use a public/private key pair that is linked to a user and the hardware based token.
Blechman (US 20200258605 A1) discloses patient-controlled electronic health record (PCHR) system that provides for positioning a wireless communication (WC)-capable mobile device next to an WC tag, identifying the WC-capable mobile device via at least one of a voice query and a text query, requesting a provider to self-identify.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498